SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

187
KA 12-00113
PRESENT: PERADOTTO, J.P., CARNI, SCONIERS, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

RAYSHON DAYS, DEFENDANT-APPELLANT.


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (CHRISTINE M. COOK OF
COUNSEL), FOR DEFENDANT-APPELLANT.

RAYSHON DAYS, DEFENDANT-APPELLANT PRO SE.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (VICTORIA M. WHITE
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Onondaga County Court (William D.
Walsh, J.), rendered August 24, 2011. The judgment convicted
defendant, upon his plea of guilty, of manslaughter in the first
degree.

     It is hereby ORDERED that the case is held, the decision is
reserved and the matter is remitted to Onondaga County Court for
further proceedings in accordance with the following memorandum:
Defendant appeals from a judgment convicting him upon his plea of
guilty of manslaughter in the first degree (Penal Law § 125.20 [1]).
We agree with defendant that County Court failed to afford him the
requisite “reasonable opportunity to present his contentions” on his
motion to withdraw his guilty plea (People v Tinsley, 35 NY2d 926,
927; see People v Frederick, 45 NY2d 520, 525; People v Carter, 144
AD2d 1034, 1035). Prior to sentencing, defendant wrote a letter to
the sentencing court seeking to withdraw his plea on several grounds.
Because certain of the grounds involved alleged improprieties on the
part of the sentencing court, the court transferred the matter to
another judge for determination of defendant’s motion. It appears
from the sentencing transcript, however, that the newly-assigned judge
either did not have or did not review defendant’s moving papers, and
the judge refused defendant’s repeated requests to submit his written
contentions in support of the motion (cf. People v Gaskin, 2 AD3d 347,
347, lv denied 2 NY3d 740; People v Martin, 186 AD2d 823, 824, lv
denied 81 NY2d 791). Although the court verbally inquired into
certain of defendant’s claims, we cannot conclude that the judge “was
sufficiently familiar with the case to make an informed determination
on defendant’s motion to withdraw the plea” (People v Thompson, 60
AD2d 765, 765). For instance, in response to defendant’s assertion
regarding the justification defense, the court stated: “I don’t know
                                 -2-                          187
                                                        KA 12-00113

what happened there. That was their point. I am just here to
sentence you.” We therefore conclude that, under the circumstances of
this case, defendant was not “afford[ed] . . . a reasonable
opportunity to advance his claims [such that] an informed and prudent
determination [could] be rendered” (Frederick, 45 NY2d at 525). We
therefore hold the case, reserve decision, and remit the matter to
County Court to afford defendant a reasonable opportunity to present
his contentions in support of his motion to withdraw his plea (see
People v Anderson, 222 AD2d 515, 515-516).




Entered:   February 13, 2015                   Frances E. Cafarell
                                               Clerk of the Court